Citation Nr: 0217276	
Decision Date: 12/01/02    Archive Date: 12/12/02

DOCKET NO.  99-23 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
an elective vasectomy.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to an initial rating in excess of 20 percent 
for lumbar intervertebral disc syndrome.  

4.  Entitlement to an initial compensable rating for 
bilateral eustachian tube dysfunction with a history of 
recurrent otitis media and a perforation of the left ear 
drum.  

5.  Entitlement to an initial compensable rating for a left 
shoulder disability.  

6.  Entitlement to an initial compensable rating for 
hemorrhoids.  




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from March 1990 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Winston-Salem 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2002, the appellant failed to appear, 
without explanation, for a hearing scheduled at the RO 
before a traveling Member of the Board in accordance with 
his requests.  The appellant has not requested that the 
hearing be scheduled.  Accordingly, his request for such a 
hearing is considered withdrawn.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  The appellant requested and received an elective 
vasectomy during service, and there is currently no 
objective medical evidence of any residual disability 
stemming from this voluntary surgery in service.  

3.  In March 1994, rust particles were removed from the 
appellant's eyes, without residual disability.  

4.  The only currently demonstrated eye abnormality is mild 
astigmatism of the left eye, correctable by glasses.  

5.  The appellant is service-connected for a long-standing 
bilateral eustachian tube dysfunction with recurrent otitis 
media, which is reportedly active and which required a 
myringotomy and insertion of a ventilation tube in the left 
ear in September 1999.  

6.  On official audiometric testing, the appellant manifests 
level I hearing in both ears.  

7.  The service-connected left shoulder disability is 
manifested by limitation of internal rotation to 70 degrees 
with pain, compared to 90 degrees on the right.  

8.  The appellant's hemorrhoids are no more than mild in 
degree.  


CONCLUSIONS OF LAW

1.  The residuals of a vasectomy are not the result of a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).  

2.  Eye disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

3.  The requirements for an initial 10 percent rating, but 
no more, for bilateral eustachian tube dysfunction with 
recurrent otitis media and a perforation of the left ear 
drum have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.87a, Diagnostic Code 6200 (prior to 
June 10, 1999) and 4.87, Diagnostic Code 6200 (on and after 
June 10, 1999).  

4.  The requirements for an initial 10 percent rating, but 
no more, for a left shoulder disability have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 471a, Diagnostic Code 5201 (2002).  

5.  The requirements for an initial compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that through the statements of the case, 
supplements thereto and a letter dated October 29, 2001, the 
RO has notified the appellant of the evidence and 
information needed to substantiate his claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, and the 
evidence that the veteran should submit if he did not desire 
the RO to obtain the evidence on his behalf.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the RO has obtained service and 
post-service treatment records and provided the appellant 
with several VA examinations in connection with the current 
claims.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the current claims, and the Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA 
and the regulations implementing it.  

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
histories and findings pertaining to these disabilities, 
except as noted below.  

Service medical records show that an examination in April 
1990 was negative for any relevant abnormal findings, except 
an asymptomatic left varicocele.  In March 1991, the 
appellant was prescribed glasses for astigmatism.  In 
approximately 1991, the appellant injured his left shoulder 
while bench pressing.  A magnetic resonance imaging (MRI) 
scan in April 1993 disclosed a partial or complete tear of 
the left supraspinatus tendon.  In March 1994, rust 
particles were removed from the appellant's right eye, but 
it was decided not to remove such particles from the left 
eye due to the risks involved.  

In November 1996, the appellant requested that he receive a 
vasectomy in order to prevent him fathering any additional 
children.  After the nature of the operation and the risks 
of this surgery were explained to the appellant, and he gave 
his formal, written consent, he underwent an elective 
vasectomy, after which he had an uneventful recovery.  
Throughout his military service from 1990 to 1998, the 
appellant was treated for complaints of ear pain and 
recurrent otitis media and for hemorrhoids.  

The report of the appellant's separation medical examination 
in March 1998 notes that the appellant wore glasses and 
reflects complaints of hemorrhoids and chronic left shoulder 
pain.  Clinical findings were generally normal, except for 
hemorrhoidal skin tags.  The appellant's distant vision was 
reportedly 20/15 on the right and 20/50 on the left 
corrected to 20/30.  An earlier and more thorough eye 
examination in January 1998 had indicated that he had 
distant vision of 20/30 on the left, corrected to 20/20; and 
20/70 on the right, corrected to 20/20; with near vision of 
20/20 on the right and 20/70 on the left, corrected to 
20/20.  

Audiometric testing of the appellant on the March 1998 
examination disclosed the following results:  




HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
05
10
05
LEFT
10
10
00
10
10

In November 1998, the appellant was accorded a VA ears 
examination which resulted in a diagnosis of bilateral 
eustachian tube dysfunction.  The tympanic membranes were 
reportedly intact, but partially retracted.  An audiogram 
was not available for review at this time, so the examiner 
noted a history of hearing loss based upon the appellant's 
verbal statements.  

Also in November 1998, a VA general medical examination of 
the appellant disclosed small external hemorrhoids which 
were not strangulated or actively bleeding.  External 
genitalia were those of a normal male, and both tympanic 
membranes were intact.  There was equal strength of 5/5 
demonstrated in both upper extremities, and both shoulders 
showed a full range of motion with some pain, greater on the 
left, at full abduction of 180 degrees.  There was no 
tenderness to palpation found over the acromioclavicular 
joint or over the supraspinatus muscles, bilaterally.  The 
appellant complained of occasional pain with sex and of a 
loss of hearing acuity, greater on the left, but no clinical 
findings relevant to these complaints were reported on this 
examination.  

A VA eye examination of the appellant in December 1998 
disclosed a mild astigmatism in the left eye.  With glasses, 
his vision was correctable to 20/20 in both eyes, and he 
otherwise enjoyed normal visual function in both eyes.  The 
history of metallic corneal foreign bodies was noted, but 
examination at this time disclosed clear and thin corneas, 
with no foreign bodies or scars present in the left eye, and 
only two faint basement scars were noted centrally in the 
right eye.  The examiner further reported that all corneal 
foreign bodies appeared to have been removed.  The remainder 
of the eye examination was normal, and no objective basis 
for the appellant's complaint that he sees his "pulse" in 
the left eye was found or reported by the examiner.  

Private medical records dating from December 1998 to 
September 1999 reflect treatments for recurrent otitis 
media, resulting eventually in a myringotomy and insertion 
of a drainage tube in the left ear in September 1999.  
Audiometric examination in July 1999 resulted in the 
following findings:  




HERTZ



500
1000
2000
3000
4000
RIGHT
X
10
0
10
10
LEFT
X
10
5
20
20

Speech discrimination testing revealed speech recognition 
ability of 100 percent in both ears. 

In May 1999, the appellant also complained to private 
physicians of testicular discomfort since the vasectomy in 
service.  An ultrasound study of the testicles was 
interpreted as disclosing a small right-sided hydrocele, so 
the appellant was referred to a urologist for consultation.  
This specialist found no right hydrocele and felt that the 
previous report was probably an overcall or an ultrasonic 
finding.  On physical examination by the urologist, normal 
postoperative findings were reported with the exception of 
some peri-anal warts which were not hemorrhoidal tags, as 
the appellant had thought.  Further treatment for these 
warts was recommended.  Both testicles were fully descended, 
and there was no evidence of hernia.  

On the authorized audiological evaluation in November 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
15
LEFT
10
15
10
15
15

Speech audiometry revealed speech recognition ability of 
100 percent in both ears.  The appellant's history of 
recurrent otitis media with a left ventilation tube 
placement was also noted, and the examiner stated that all 
relevant medical records had been reviewed.  The reported 
diagnoses included mild bilateral sensorineural hearing loss 
and sequelae of longstanding eustachian tube dysfunction and 
serous otitis media, bilaterally but more significant on the 
left.  

In April 2001, the appellant was accorded a fee-basis VA 
medical examination, including a review of all relevant 
medical records in the claims file.  He stated that his 
hemorrhoids were no longer a problem, and physical 
examination disclosed no evidence of hemorrhoids or of 
hemorrhoidal tags.  The examiner concluded that this 
condition had resolved.  The appellant's penis and testicles 
were also entirely within normal limits on physical 
examination, as were the epididymis and spermatic cords.  
The appellant was not impotent and had no incontinence.  The 
examiner could find no objective explanation for the 
appellant's complaints of pain during intercourse with 
retraction of the right testicle, and he commented that 
there was no objective evidence of any residual disability 
related to the vasectomy in service.  

The appellant complained on the April 2001 examination that 
his left shoulder hurt when he lifted weights.  He also 
described pain, weakness, stiffness, swelling, inflammation, 
instability and locking in the left shoulder which occurred 
daily and lasted for hours.  Cortisone shots and physical 
therapy in 1994 reportedly produced no results.  The 
appellant had no symptoms of joint disease and no 
constitutional symptoms.  He was noted to be right handed.  
Neurological evaluation was within normal limits.  

Physical examination of the appellant in April 2001 
disclosed a full range of motion in the left shoulder except 
for a limitation of internal rotation to 70 degrees because 
of pain, compared to 90 degrees on the right.  The examiner 
found no objective evidence of heat, redness, swelling, 
effusion or drainage in the left shoulder.  There was also 
no evidence of instability found at this time.  The 
appellant's complaints of weakness in the left shoulder were 
all subjective as the examiner was unable to objectively 
demonstrate any such weakness.  The appellant had excellent 
musculature of both shoulders "as though he lifts weights."  
Other than pain on motion, especially internal rotation of 
the left shoulder, there were no demonstrable "DeLuca 
issues" present on this examination, and the appellant had 
no constitutional signs of arthritis, although mild 
degenerative changes were seen in x-ray films of the left 
shoulder.  

III.  Analysis

Service Connection Claims:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing for disability compensation benefits.  
38 C.F.R. § 3.303(c).  

The usual effects of medical or surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  

The appellant underwent an elective vasectomy in service 
because of his desire to not have additional children.  It 
was not performed because of any disease or injury.  In 
addition, no disabling residual of the surgery is shown by 
the medical evidence.  The appellant's complaints of pain 
during intercourse with retraction of the right testicle 
have been noted, but no medical cause or explanation for 
these complaints has been established, nor are these 
complaints shown to be related to the vasectomy in service.  

Likewise, the only currently demonstrated eye disorder is 
mild astigmatism (a form of refractive error) of the left 
eye which is corrected by glasses.  Service connection is 
not appropriate for refractive error of the eye.  38 C.F.R. 
§ 3.303(c).  The appellant's complaint of seeing his "pulse" 
in his left eye has also been noted, but once again this 
complaint has not been medically verified on examination, 
nor has a medical cause for this complaint related to 
service been established.  Similarly, the rust particles 
reported in both eyes during service appear to have been 
removed or otherwise disappeared without any residual 
disability.  

Accordingly, both service connection claims at issue in this 
appeal will be denied.  

Initial Rating Claims:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Bilateral Ear Disability

The service-connected bilateral ear disability has been 
consistently rated under the provisions of the Rating 
Schedule pertaining to chronic catarrhal or nonsupperative 
otitis media with effusion, which are to be rated as hearing 
impairment.  38 C.F.R. § 4.87a, Diagnostic Code 6201 (prior 
to June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6201 
(on and After June 10, 1999).  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an 
essentially normal acuity level) to level XI (for profound 
deafness).  The United States Court of Appeals for Veterans 
Claims (Court) has noted that the "disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Audiometric testing of the appellant's hearing has 
consistently shown that he has a noncompensable level of 
hearing loss.  However, his chronic otitis media is also 
shown by private medical records to be active, and this fact 
warrants a 10 percent rating under Diagnostic Code 6200 of 
the Rating Schedule.  

Left Shoulder Disability

Limitation of motion of the minor arm warrants a 20 percent 
evaluation if it is at the shoulder level or midway between 
the side and shoulder level.  A 30 percent evaluation is 
warranted if motion is limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

The service-connected left shoulder disability was 
apparently asymptomatic at the time of the appellant's 
discharge medical examination in March 1998, as no relevant 
abnormal clinical finding was reported on that examination.  
However, on the initial VA examination in November 1998, the 
appellant demonstrated a full range of motion in the left 
shoulder accompanied by pain; and on the subsequent VA 
examination in April 2001, he demonstrated a slight 
limitation of internal rotation, again accompanied by pain.  
X-ray evidence of arthritis in the left shoulder was also 
found on the last VA examination, although its relation to 
service is not established.  Nevertheless, with 
consideration of the provisions of 38 C.F.R. §§  4.40, 4.45, 
4.59, it is felt that the appellant demonstrates a level of 
functional limitation in the left shoulder which is 
consistent with a 10 percent schedular rating.  However, 
since only slight limitation of motion has been shown by the 
medical evidence and the veteran's more extreme complaints, 
such as daily swelling and instability of the left shoulder, 
have not been objectively demonstrated at any time since 
service, and the appellant is apparently able to engage in 
fairly vigorous physical activity such as regularly lifting 
weights, the Board has concluded that an initial rating 
higher than 10 percent for the left shoulder is not 
warranted.  

Hemorrhoids

Internal or external hemorrhoids which are either mild or 
moderate in degree will be rated at the noncompensable 
level.  A compensable rating of 10 percent is authorized for 
irreducible hemorrhoids which are large or thrombotic, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336.  

In the present case, the appellant's hemorrhoids are not 
shown to be more than mild or, at most, moderate in degree 
at any time since his discharge from active service in 
September 1998, and even the appellant admitted on the most 
recent official examination that this condition is not a 
problem for him.  Accordingly, a compensable rating is not 
in order.  

Other Applicable Provisions

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disabilities 
at issue.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that 
the schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disabilities at issue.  The veteran has not required 
frequent hospitalization for the disabilities and the 
manifestations of these disabilities are not in excess of 
those contemplated by the schedular criteria.  Therefore, 
referral of this case for extra-schedular consideration is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  




(CONTINUED ON NEXT PAGE)


ORDER

An initial 10 percent rating, but no more, is granted for 
the service-connected bilateral ear disability, subject to 
the criteria governing the payment of monetary benefits.  

An initial 10 percent rating, but no more, is granted for 
the service-connected left shoulder disability, subject to 
the criteria governing the payment of monetary benefits.  

Entitlement to service connection for the residuals of an 
elective vasectomy is denied.  

Entitlement to service connection for eye disability is 
denied.  

Entitlement to an initial compensable disability rating for 
the service-connected hemorrhoids is denied.  


REMAND

The appellant's service-connected disability of the lumbar 
spine is currently rated 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) pertaining to 
intervertebral disc syndrome.  

Effective September 23, 2002, after the RO's most recent 
consideration of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome were amended.  See 
67 Fed. Reg. 55345 (August 22, 2002).  In order to avoid 
prejudice to the veteran, the case must be remanded for RO 
consideration of the veteran's claim under the new criteria.  
Moreover, a new VA examination which addresses the new 
rating criteria is needed. 

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any VA and non-VA health 
care providers who have treated or 
evaluated him for low back disability 
since September 1998.  When the 
requested information and any necessary 
authorization are received, the RO 
should obtain a copy of any indicated 
medical records.  

2.  Then, the RO should schedule the 
veteran for an examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
low back disability.  The examiner must 
review the claims folder before 
completing the examination report.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically 
identify any excursion of motion 
accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not 
feasible, the examiner should so 
state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle 
jerk.  In addition, the examiner 
should elicit history concerning 
the frequency and duration of 
incapacitating episodes 
necessitating bed rest and 
treatment by a physician.  

3.  The RO should also undertake any 
other development it determines is 
necessary to satisfy the notification 
and duty to assistance requirements of 
the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

4.  The RO should then readjudicate the 
veteran's claim with consideration of 
the former and current criteria for 
evaluating the disability.  The RO 
should apply the former criteria for the 
period prior to the effective date of 
the new criteria, and the version of the 
criteria that is more favorable to the 
veteran for the period from the 
effective date of the new criteria.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board 
for further appellate consideration.  The appellant need 
take no further action until he is otherwise informed, but 
he may furnish additional evidence and/or argument on the 
remanded matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



